                     Case 3:19-cv-00636-WHO Document 10 Filed 02/26/19 Page 1 of 1
AO	440	(Rev.	06/12)	Summons	in	a	Civil	Action	(Page	2)

Civil	Action	No.	4:19-cv-636-DMR

                                                     PROOF	OF	SERVICE	
                     (This	section	should	not	be	filed	with	the	court	unless	required	by	Fed.	R.	Civ.	P.	4	(l))

      This	summons	for	(name	of	individual	and	title,	if	any)	United	Bank	Card,	Inc.	c/o	Corp	Trust	Company	was	received
by	me	on	(date)	                     .

                I	personally	served	the	summons	on	the	individual	at	(place)	                              	on	(date)
                                         ;	or
                I	left	the	summons	at	the	individual’s	residence	or	usual	place	of	abode	with	(name)	                              	,	a
                person	of	suitable	age	and	discretion	who	resides	there,	on	(date)	                             	,	and	mailed	a	copy
                to	the	individual’s	last	known	address;	or
          X     I	served	the	summons	on	(name	of	individual)	Kelsea	Holton	,	who	is	designated	by	law	to	accept	service	of
                process	on	behalf	of	(name	of	organization)	United	Bank	Card,	Inc.	c/o	Corp	Trust	Company	on	(date)	Fri,	Feb
                15	2019	;	or
                I	returned	the	summons	unexecuted	because:	                               ;	or

                Other:	                             ;	or

        My	fees	are	$	                             	for	travel	and	$	                        	for	services,	for	a	total	of	$	
                                   .

        I	declare	under	penalty	of	perjury	that	this	information	is	true.



Date:	2/15/2019



                                                                                           Server's	signature
                                                                   Sharon	McCabe-Villa
                                                                                         Printed	name	and	title


                                                                   PO	Box	131,	Lakewood,	NJ	08701
                                                                                            Server's	address

Additional	information	regarding	attempted	service,	etc.:
1) Successful	Attempt:	Feb	15,	2019,	12:27	pm	EST	at	820	Bear	Tavern	Rd,	Ewing,	NJ	08628	received	by	Kelsea	Holton.
Age:	25;	Ethnicity:	Caucasian;	Gender:	Female;	Weight:	160;	Height:	5'7";	Hair:	Brown;	Eyes:	Hazel;	Relationship:
Registered	Agent/Managing	Agent	At	RA	Office	;	
